*401Affidavit of demand containing the following cause of action, was filed, as book entries:
“Harry D. Walker, Dr., to John Sayers.
“ August 28, 1905.
“Commission on sale of property N. E. Corner Sixth and Madison Streets, Wilmington, Del., to James Toner, consideration, $18,200 at 2 per cent., $364.00.”
Application that judgment be refused on the affidavit of demand because the copy disclosed a claim which was not properly a book entry or account under our statute.
Sloan vs. Grimshaw, 4 Houst., 326; Taylor vs. Addicks, 4 Pennewill, 411.
Judgment refused.